DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (“AIA ”).
Non-Final Office Action
This Office Action responds to the filing of the application on February 25, 2020.
                Status of Claims
Claims 1-20 are pending and have been examined. The claim rejections and objections to the Specification are below.
Specification
The disclosure is objected to because of the following informalities: (it is also highly advised a Patent Attorney/Agent having English as their first language comb through the Specification to fix grammatical and typographical errors with a careful eye):
On page 1, paragraph [0002], third line down, “ligitimate” should be “legitimate”. Same paragraph, fifth line down, “of bid-based approach” should be “of a bid-based approach”.
On page 2, paragraph [0003], last line of the paragraph, “manipulation is still occurs” should be “manipulation still occurs” (remove the “is”).
On page 2, paragraph [0004], third line down, “focuses on” should be “focus on”.
On page 5, paragraph [00010], seventh line up from last line of paragraph, “samples that created” should be “samples that are created”.
On page 5, paragraph [00011], first line, the comma (“,”) should be removed after the “When” so as to state “When a type of anomaly trade, i.e. illegitimate trade is detected, then”.
On page 7, paragraph [00013], third line down, “goal of power grid” should be “goal of a power grid”. Same paragraph, fifth line down, “consumption are achieved” should be “consumption is achieved” and “such as day ahead market and real time market” should be “such as the day ahead market and the real time market”.
On page 7, paragraph [00014], fourth to fifth lines down, the comma after “players” should be removed so as to read: “…players is that illegitimate trading can occur, such”.
On page 8, paragraph [00015], third line up from the last line of the paragraph, the comma after “experiment” should be removed so as to read “…learned from this experiment is when uneconomic transactions”.
On page 9, paragraph [00016], last four lines of the paragraph, the phrase “that is a trader try to manipulate…events)” is confusingly worded. One change that should at least be made is that “trader try” should be “trader tries” and maybe “deviating” should be “deviate” and “biding” should be “bidding” and “interval” should be “intervals” and “to significant extent but lacking of” should be “to a significant extent but lack” to read: “that is, a trader tries to manipulate market power such that its cleared bids with longer bidding intervals deviate from executed or executing bids at shorter bidding intervals to a significant extent but lack plausible excuses (such as equipment failure, unanticipated weather conditions or events)”.
On page 9, paragraph [00017], all instances of “power grid” should be “a power grid”. E.g., second line down, “Power grid expects” should be “A power grid expects”. Sixth line down, “illegitimate trading, power grid” should be “illegitimate trading, a power grid”.
On page 9, paragraph [00018], first line, “included trying” should be “include trying”. There also should be no period and capitalization after the first sentence, e.g., it should read “…a representative illegitimate trade, because the boundary between legitimate and illegitimate behavior is often not precise, and that legitimate trading behavior keeps evolving as well.”
On page 10, paragraph [00020], second to third lines, “across day-ahead energy market and real-time energy market” should be “across the day-ahead energy market and the real-time energy market”. 
On page 10, paragraph [00021], first line, “a system for controlling” should be “provided is a system for controlling”. Fourth line down, “including” should be “includes”.
On page 11, paragraph [00021], fourth line down on the page, “bided energy data” should be “bidded energy data”. Sixth line down, “Determine” has no context. Something along the lines of “The system then determines a set of feature attributes…”. Twelfth line down, same thing with “Use” –  it has no context and should be, e.g., “The system then uses a trained anomaly trade module…”. Fifteenth line down, same thing with “Generate” – it has no context and should be “The system then generates…”. Finally, seventeenth line down, “Output” should be “The system then outputs…”.
On page 11, paragraph [00022], first line, “a method for controlling…” should be “provided is a method for controlling…”. Fourth line down, “including” should be “includes”. Last line of page to first line of next page, “bided energy data” should be “bidded energy data”. Also, same as above, sentences beginning “Determining”, “Generating”, “Outputting” should be “The method then determines”, “The method then generates”, “The method then outputs”.
On page 12, paragraph [00023], same edits as above – “provided is a non-transitory computer readable storage medium”, “including” should be “includes”, “bided energy data” should be “bidded energy data” and “Determining”, “Generating”, “Outputting” should be “The method then determines”, “The method then generates”, “The method then outputs”.
On page 16, paragraph [00039], “bided energy data” should be “bidded energy data” and this should be a global replace for this term going forward. See, e.g., paragraph [00047], sixth line down.
On page 17, paragraph [00040], “computer155” should be “computer 155”.
On page 19, paragraph [00047], second line from the bottom, “holiday’s” should be “holidays”. Same fix for paragraph [000120] on page 47.
On page 26, paragraph [000063], sixth line down, “bided amount of energy 310” should be “bidded amount of energy 310”. A global replace of this term should be made afterwards, e.g., “bidded amount of energy 320” and “bidded amount of energy 410” in [00064].
Appropriate correction is required.
Examiner Suggestions
Examiner suggests for the below noted claim limitations to be amended for improvement to the claim’s form and provide better consistency.  
As to claims 1, 19 & 20, all instances of “includes” should be “including”, e.g., “the data includes” should be “the data including”, “the EC data includes” should be “the EC data including” 
As to claims 1, 3, 19 & 20, all instances of “bided energy data” should be “bidded energy data”.
As to claim 6, “holiday’s” should be “holidays”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As to claims 1, 19 & 20, the limitation “the one or more power producers” in the last paragraph lacks proper antecedent basis because “one or more power producers” is not recited previously in the claim. If this limitation should have been “the one or more generators”, then that change should be made.
Also for claims 1, 19 & 20, the limitation “a period of time” in the last paragraph is indefinite because it is uncertain whether this refers to the limitation “a period of time” recited in the preamble. Moreover, there is confusion as to whether or not this “period of time” is the same or different as the limitation “a predetermined period of time”. If they are different periods of time, this should be further clarified, e.g., first/second designations can be utilized.
The dependent claims of those mentioned above are also rejected by virtue of depending on a rejected base claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claims are either directed to a system (independent claim 1), a method (independent claim 19), and a non-transitory computer readable storage medium (independent claim 20), all of which constitute at least one of the statutory categories of invention (e.g., machine, process or article of manufacture).
Step 2A, Prong One:  The Examiner has identified independent “method” claim 19 as the claim that best represents the claimed invention for analysis and is similar to independent “system” claim 1 and independent “non-transitory computer readable storage medium” claim 20.  The claim recites a method for controlling an amount of power generated by one or more generators or controlling an amount of power consumed by one or more power consumers, for a period of time, which is considered a judicial exception because it falls under the category of certain methods of organizing human activity, such as: “receiving data including electronically current (EC) data, the EC data includes trade sets for a given trader obtained from cleared energy data and bided energy data, over a number of respective time increments, within a predetermined period of time, wherein each trade set includes a longer time interval and a corresponding set of shorter time intervals; determining a set of feature attributes for each trade set of the trade sets with the received EC data, wherein the set of features attributes includes one or a combination of, a peak shortage value, a valley excess value, a capacity matching value, an up-ramping shortage value, a down-ramping shortage value, a ramping matching value, a correlation value by comparing the cleared day- ahead data and real-time purchase/sell bid data, or an environmental impact value; using a trained anomaly trade module with the determined sets of feature attributes, to detect each trade set as either a true trade or a type of anomaly trade from multiple anomaly trades, if the true trade is detected, then the detected true trade is stored in a memory; generating a control command based on the detected type of anomaly trade from the multiple anomaly trades; and outputting the control command to a controller associated with an operator, wherein the control command controls the amount of power generated by the one or more power producers or controls the amount power consumed by the one or more power consumers, for a period of time, based upon the detected type of anomaly trade, wherein the steps of the method are implemented using a processor connected to the memory”, which are also commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and/or business relations). As a result, the claims are directed to the abstract idea of a human being receiving data, determining a set of feature attributes from that data, using a trained anomaly trade module to detect trade sets, generating control commands based on detected types of anomaly trade and outputting the control command. If the claim limitations, under the broadest reasonable interpretation, cover methods of organizing human activity but for the recitation of generic computer components, then they fall within the “certain methods of organizing human activity” grouping of abstract ideas. Thus, claim 1 recites an abstract idea. This judicial exception directed to certain methods of organizing human activity is also not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as analyzed below.
Step 2A, Prong Two: This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (MPEP 2106.05.f). In particular, the claim only recites the additional elements of one or more generators, one or more power consumers, and a controller (as well as an implicit processor performing the method steps not recited) to perform all the steps. A plain reading of FIGS. 1C & 9 as well as their associated descriptions in paragraphs [00049]-[00052] & [000133]-[000138] of Applicants’ Specification reveals that the above listed components can be general-purpose, generic or commercially available computing elements or devices programmed to perform the claimed steps. See, e.g., Apps.’ Spec., para. [000145] (“Computers suitable for the execution of a computer program include, by way of example, can be based on general or special purpose microprocessors or both, or any other kind of central processing unit. Generally, a central processing unit will receive instructions and data from a read only memory or a random-access memory or both. The essential elements of a computer are a central processing unit for performing or executing instructions and one or more memory devices for storing instructions and data. Generally, a computer will also include, or be operatively coupled to receive data from or transfer data to, or both, one or more mass storage devices for storing data, e.g., magnetic, magneto optical disks, or optical disks.”) Hence, the additional elements of the one or more generators, one or more power consumers and the controller as well as the implicit processor, e.g., as generic generators, power consumers, controller and processors (having program instructions stored thereon performing) generic computer functions such that they amount to no more than mere instructions to apply the exception using generic computer components or to implement an abstract idea by merely adding the words “apply it” (or an equivalent) with the judicial exception. Thus, in the claim, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
In addition to the additional elements of the one or more generators, the one or more power consumers and the controller as well as the implicit processor of independent claim 1, independent claims 1 & 20 also contain the generic computing components of: a system (claim 1), a computer including memory (claim 1), and a non-transitory computer readable storage medium (claim 20).
Step 2B: Thus, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the one or more generators (claims 1, 19 & 20), the one or more power consumers (claims 1, 19 & 20), the controller (claims 1, 19 & 20), the implicit processor (claim 19), the system (claim 1), the computer including memory (claim 1), and the non-transitory computer readable storage medium (claim 20) recited in the claims or used to perform the steps listed in the claims amount to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception. Thus, the additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Furthermore, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, independent claim 19 is not patent eligible, nor are independent claims 1 & 20 based on similar reasoning and rationale.
Dependent claims 2-18, when analyzed as a whole, are also held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. For instance:
In claim 2, the limitations of “The system of claim 1, wherein the system controls the amount of power generated by the one or more generators, or controls the amount of power consumed by the one or more power consumers, based on detecting anomaly trades by the given trader across electricity energy markets with different time intervals”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the how the amount of power generated or consumed by the one or more generators/power consumers is controlled in a method for controlling an amount of power generated by one or more generators or controlling an amount of power consumed by one or more power consumers, for a period of time.
In claim 3, the limitations of “The system of claim 2, wherein the detecting of the anomaly trades by the given trader includes using the EC data associated with the given trader and the historical data associated with the given trader, such that the historical data includes past trade sets obtained from past cleared energy data and past bided energy data, over a number of respective past time increments, within a predetermined past period of time, wherein each past trade set includes a longer time interval and a corresponding set of shorter time intervals”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the step of detecting the anomaly trades by the given trader in a method for controlling an amount of power generated by one or more generators or controlling an amount of power consumed by one or more power consumers, for a period of time.
In claims 4-5, the limitations of “The system of claim 1, wherein the longer time interval of the EC data is a cleared energy bid for a day-ahead bidding interval in a day-ahead energy market, and the shorter time interval of the EC data is a corresponding executed real-time bid associated with the cleared energy bid, such that the corresponding executed real-time bid is for a real-time bidding interval in a real-time energy market” (claim 4) and “The system of claim 1, wherein the longer time interval of the EC data is at a 2 different time interval than the shorter time interval of the EC data” (claim 5), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the longer time interval of the EC data in a method for controlling an amount of power generated by one or more generators or controlling an amount of power consumed by one or more power consumers, for a period of time.
In claim 6, the limitations of “The system of claim 1, wherein the EC data includes environmental impact value data, that is associated with equipment failure, weather, holiday's, special events or other like data causing an effect to trading activities, and wherein the EC data is obtained after the historical data”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the EC data in a method for controlling an amount of power generated by one or more generators or controlling an amount of power consumed by one or more power consumers, for a period of time.
In claim 7, the limitations of “The system of claim 1, wherein the stored data includes stored executable functions, such that each executable function corresponds to a feature attribute of the set of feature attributes determining by comparing the trade data with longer time interval and the trade data with shorter time interval, wherein the set of feature attributes includes: (1) a peak shortage function used for determining the peak shortage value; (2) a valley excess function used for determining the valley excess value; (3) a capacity matching function used for determining the capacity matching value; (4) an up-ramping shortage function used for determining the up- ramping shortage value; (5) a down-ramping shortage function used for determining the down-ramping shortage value; (6) a ramping matching function used for determining the ramping matching value; and (7) a cross-market correlation function used for determining the cross-market correlation value”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the stored data in a method for controlling an amount of power generated by one or more generators or controlling an amount of power consumed by one or more power consumers, for a period of time.
In claim 8, the limitations of “The system of claim 7, wherein the peak shortage attribute is determined based on an accumulated power deviation between a cleared bid and an executed bid for all common intervals between a peak period and a given peak monitoring period; wherein the valley excess attribute is determined based on the accumulated power deviation between the cleared bid and the executed bid for all common intervals between a valley period and a given valley monitoring period; wherein the capacity matching attribute is determined based on a square root of averaged squared power deviations between the cleared bid and the executed bid for a past 9 day-ahead cycle; wherein the up-ramping shortage attribute is defined based on an accumulated deviations of incremental power changes between the cleared bid and the executed bid for all common intervals between an up-ramping period and a given up-ramping monitoring period; wherein the down-ramping shortage attribute is defined based on the accumulated deviations of incremental power changes between the cleared bid and the executed bid for all common intervals between a down-ramping period and a given down-ramping monitoring period; wherein the ramping matching attribute is determined based on a square root of averaged squared incremental power deviations between the cleared bid and the executed bid for past day-ahead cycle; and wherein the cleared bid is cleared day- ahead bid, the executed bid is average executed real-time bid, or real-time bid to be executed”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the peak shortage attribute in a method for controlling an amount of power generated by one or more generators or controlling an amount of power consumed by one or more power consumers, for a period of time.
In claims 9-10, the limitations of “The system of claim 1, wherein the trained anomaly trade module is a mathematical model relating the sets of feature attributes to a trade legitimate label, wherein the anomaly trade module is trained by a set of representative trade feature samples, wherein the trade legitimacy label is used to identify a true trade and a type of anomaly trade from multiple anomaly trades” (claim 9) and “The system of claim 9, wherein the anomaly trade module is represented using a multiple-layer feedforward neural network, wherein the feedforward neural network takes the sets of trade feature attributes as inputs, and the trade legitimacy label as outputs” (claim 10), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the trained anomaly trade module and the anomaly trade module in a method for controlling an amount of power generated by one or more generators or controlling an amount of power consumed by one or more power consumers, for a period of time.
In claims 11-16, the limitations of “The system of claim 9, the set of representative trade feature samples include true trade feature samples generated based on actual trade profiles from electricity markets, and labelled anomaly trade feature samples generated based on true trade feature samples” (claim 11), “The system of claim 11, the anomaly trade feature samples are generated using a negative selection procedure and optimized using a genetic algorithm based on true trade feature samples” (claim 12), “The system of claim 12, wherein the negative selection is used to generate a first set of anomaly samples, wherein candidate anomaly samples are randomly generated, and compared with the true trade feature sample set, such that only those samples that do not match any element of the true trade feature sample set are retained” (claim 13), “The system of claim 13, wherein the genetic algorithms is used to generate a second set of anomaly trade feature samples, wherein the crossover operation is applied on the first set of anomaly samples to generate the second set of anomaly samples, wherein the mutation operation is applied to the newly generated second set of anomaly samples to add more stochastic variations” (claim 14), “The system of claim 14, wherein all samples in the first and second sets of anomaly samples are ranked based on its Euclidean distance to the nearest true trade feature sample, and only the top ranked anomaly samples are retained” (claim 15), and “The system of claim 11, the anomaly trade feature sample is labelled with a type of anomaly trade from multiple anomaly trades according to its Chebyshev distance to typical anomaly trade feature samples determined based on pre-defined 4 typical anomaly trade profiles” (claim 16), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the set of representative trade feature samples, the anomaly trade feature samples, the negative selection, the genetic algorithms used to generate those samples, and the samples in a method for controlling an amount of power generated by one or more generators or controlling an amount of power consumed by one or more power consumers, for a period of time.
In claim 17, the limitations of “The system of claim 1, wherein the detecting of each trade set as either the true trade or the type of anomaly trade from the multiple anomaly trades using the trained anomaly trade module by feeding the feature attributes of the trade set into the trained anomaly trade module as inputs and determining the trade legitimacy label based on the corresponding output of the trained anomaly trade module”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the step of detecting of each trade set in a method for controlling an amount of power generated by one or more generators or controlling an amount of power consumed by one or more power consumers, for a period of time.
In claim 18, the limitations of “The system of claim 1, wherein an output interface in communication with the computer outputs the control command to the controller, the controller receives the control command, wherein an operator associated with the controller implements the control command to adjust the power generation or consumption level of the determined producer or consumer through the generation control system of the producer or the energy management system of the consumer”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the output interface in a method for controlling an amount of power generated by one or more generators or controlling an amount of power consumed by one or more power consumers, for a period of time.
Therefore, the dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above.  In addition, the dependent claims do not include additional elements that integrate into a practical application or are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each element is taken alone. Thus, the claims as a whole do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims are also not patent eligible, and as a result, claims 1-20 are not eligible subject matter under 35 U.S.C. 101.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by El-Hawary, Electricity Price Forecasting Using Neural Networks and Similar Days, Chapter 6, Advances in Electric Power and Energy Systems: Load and Price Forecasting, Wiley-IEEE Press 2017 (Publication Date: Jan. 1, 2017).
As to claim 1, El-Hawary discloses “A system for controlling an amount of power generated by one or more generators or controlling an amount of power consumed by one or more power consumers, for a period of time, comprising:” (see El-Hawary, Introduction, Background (“Forecasting electricity prices is one of the most important issues in the competitive environment of the power industry. The price of electricity influences important decisions by market participants and plays a crucial role in establishing a proper economical operation. The main objective of an electricity market is to reduce the cost of electricity through competition [1–5]. Nowadays, electricity has been turned into a traded commodity, to be sold and bought at market prices. In general, loads and prices in wholesale markets are mutually intertwined activities [3]. However, electricity has its own distinct characteristics since it cannot be queued and stored economically with the exception of pumped-storage hydro plants when appropriate conditions are met, and the power system stability requires a constant balance between generation and load [1, 6, 7]. Furthermore, electricity is affected by power network limitations. In many cases, electric power cannot be transported from one region to another because of existing bottlenecks or limited transmission capacity of the grid. Hence, prices are local and differ among regions [2, 6, 8]. Electricity price can rise to tens or even hundreds of times of its normal value showing one of the greatest volatilities among all commodities.”).
“a computer including memory that stores data, the data includes trained modules, historical data, and computer-readable instructions that, when executed, cause the computer to perform the steps of:”. See El-Hawary, page 221 (“An artificial neural network consists of a number of very simple and highly interconnected processors, called neurons, which are analogous to the biological neurons in the brain”).
“receive data including electronically current (EC) data, the EC data includes trade sets for a given trader obtained from cleared energy data and bided energy data, over a number of respective time increments, within a predetermined period of time, wherein each trade set includes a longer time interval and a corresponding set of shorter time intervals”. See El-Hawary, page 217 (“The work described using integration of RNN and SD method, which is termed as Case 2 throughout this chapter, is an extension of Case 1 with better error analysis for a different data set of the PJM market to forecast hourly prices”); page 219 (“Demonstrating the superiority of the developed techniques based on publicly available data acquired from the PJM electricity market, USA. Sufficient simulation experiments are conducted to validate the data to be used in training a short-term price forecasting system”); page 220 (“historical load and price data”); page 221 (“Equation (6-2) is a very important equation for the selection of similar price days based on historical data. To minimize the number of input data while maximizing the accuracy of the proposed algorithm, a comprehensive statistical analysis of the historical data was conducted”); pages 223, 237 (discussing analysis “historical data”).
“determine a set of feature attributes for each trade set of the trade sets with the received current data, wherein the set of features attributes includes one or a combination of, a peak shortage value, a valley excess value, a capacity matching value, an up-ramping shortage value, a down-ramping shortage value, a ramping matching value, a cross-market correlation value, or an environmental impact value”. See El-Hawary, page 222 (“In this study, we propose a multi-layer feed-forward neural network for forecasting next-day 24-hour electricity prices. A feed-forward neural network consists of an input layer of source neurons, at least one middle or hidden layer of computational neurons, and an output layer of computational neurons. The input layer accepts input signals from the outside world and redistributes these signals to all neurons in the hidden layer. It is the neurons in the hidden layer that allow neural networks to detect the feature, to capture the pattern in the data, and to perform complicated nonlinear mapping between input and output variables. The output layer establishes the output pattern of the entire network.”).
“using a trained anomaly trade module with the determined sets of feature attributes, to detect each trade set as either a true trade or a type of anomaly trade from multiple anomaly trades, if the true trade is detected, then the detected true trade is stored in the memory”. See El-Hawary, disclosures of “Neural Network Training” and training modules from pages 225-226, 228 & 348. 
“generate a control command based on the detected type of anomaly trade from the multiple anomaly trades; and”. See El-Hawary, page 216 (“This chapter focuses on short-term price forecasting in the PJM electricity market. The PJM competitive market is a regional transmission organization (RTO) that plays a vital role in the US electric system. PJM ensures reliability of the largest centrally dispatched control areas in North America by coordinating the movement of electricity in all or parts of Delaware, Illinois, Indiana, Kentucky, Maryland, Michigan, New Jersey, North Carolina, Ohio, Pennsylvania, Tennessee, Virginia, West Virginia, and the District of Columbia [13].”).
 “output the control command to a controller associated with an operator, wherein the control command controls the amount of power generated by the one or more power producers or controls the amount of power consumed by the one or more power consumers, for a period of time, based upon the detected type of anomaly trade.” See El-Hawary, page 216 (“input-output hidden Markov models”); pages 217, 222-225, 227 (“output layers”, “output nodes”, “output variables”, “output pattern”, “output”).
As to independent claims 19 & 20, El-Hawary also discloses a “method for controlling an amount of power generated by one or more generators or controlling an amount of power consumed by one or more power consumers, for a period of time, comprising: receiving data including electronically current (EC) data, the EC data includes trade sets for a given trader obtained from cleared energy data and bided energy data, over a number of respective time increments, within a predetermined period of time, wherein each trade set includes a longer time interval and a corresponding set of shorter time intervals; determining a set of feature attributes for each trade set of the trade sets with the received EC data, wherein the set of features attributes includes one or a combination of, a peak shortage value, a valley excess value, a capacity matching value, an up-ramping shortage value, a down-ramping shortage value, 13 a ramping matching value, a correlation value by comparing the cleared day- ahead data and real-time purchase/sell bid data, or an environmental impact value; using a trained anomaly trade module with the determined sets of feature attributes, to detect each trade set as either a true trade or a type of anomaly trade from multiple anomaly trades, if the true trade is detected, then the detected true trade is stored in a memory; generating a control command based on the detected type of anomaly trade from the multiple anomaly trades; and outputting the control command to a controller associated with an operator, wherein the control command controls the amount of power generated by the one or more power producers or controls the amount power consumed by the one or more power consumers, for a period of time, based upon the detected type of anomaly trade, wherein the steps of the method are implemented using a processor connected to the memory” (claim 19) and a “non-transitory computer readable storage medium embodied thereon a program executable by a computer for performing a method, the method for controlling an amount of power generated by one or more generators or controlling an amount of consumed power by one or more power consumers, for a period of time, the method comprising: receiving data including electronically current (EC) data, the EC data includes trade sets for a given trader obtained from cleared energy data and bided energy data, over a number of respective time increments, within a predetermined period of time, wherein each trade set includes a longer time interval and a corresponding set of shorter time intervals; determining a set of feature attributes for each trade set of the trade sets with 12 the received EC data, wherein the set of features attributes includes one or a combination of, a peak shortage value, a valley excess value, a capacity matching value, an up-ramping shortage value, a down-ramping shortage value, a ramping matching value, a correlation value by comparing the cleared day-ahead data and executed real-time data, or an environmental impact value; using a trained anomaly trade module with the determined sets of feature attributes, to detect each trade set as either a true trade or a type of anomaly trade from multiple anomaly trades, if the true trade is detected, then the detected true trade is stored in a memory; generating a control command based on the detected type of anomaly trade from the multiple anomaly trades; and outputting the control command to a controller associated with an operator, wherein the control command controls the amount of power generated by the one or more power producers or controls the amount power consumed by the one or more power consumers, for a period of time, based upon the detected type of anomaly trade, wherein the steps of the method are implemented using a processor connected to the memory” (claim 20). For “non-transitory computer-readable storage medium”: see El-Hawary, page 218 (“design load response programs”) and page 220 (“in-house-built C-programming”).
As to claim 2, El-Hawary also discloses the limitations of “The system of claim 1, wherein the system controls the amount of power generated by the one or more generators, or controls the amount of power consumed by the one or more power consumers, based on detecting anomaly trades by the given trader across electricity energy markets with different time intervals”. See above disclosures from El-Hawary for claim 1 regarding “control” and “detecting anomaly trades”.
As to claim 3, El-Hawary also discloses the limitations of “The system of claim 2, wherein the detecting of the anomaly trades by the given trader includes using the EC data associated with the given trader and the historical data associated with the given trader, such that the historical data includes past trade sets obtained from past cleared energy data and past bided energy data, over a number of respective past time increments, within a predetermined past period of time, wherein each past trade set includes a longer time interval and a corresponding set of shorter time intervals”. See above disclosures from El-Hawary involving time intervals and historical data.
As to claims 4-5, El-Hawary also discloses the limitations of “The system of claim 1, wherein the longer time interval of the EC data is a cleared energy bid for a day-ahead bidding interval in a day-ahead energy market, and the shorter time interval of the EC data is a corresponding executed real-time bid associated with the cleared energy bid, such that the corresponding executed real-time bid is for a real-time bidding interval in a real-time energy market” (claim 4) and “The system of claim 1, wherein the longer time interval of the EC data is at a 2 different time interval than the shorter time interval of the EC data” (claim 5). See El-Hawary, pages 222, 228-233, 236-237 & 240 (discussing of “day ahead” prices, “day ahead price forecasting”, charts reflecting day ahead price forecasting).
As to claim 6, El-Hawary also discloses the limitations of “The system of claim 1, wherein the EC data includes environmental impact value data, that is associated with equipment failure, weather, holiday's, special events or other like data causing an effect to trading activities, and wherein the EC data is obtained after the historical data”. See El-Hawary, page 218 (“Electricity load is mainly affected by weather parameters.”).
As to claim 7, El-Hawary also discloses the limitations of “The system of claim 1, wherein the stored data includes stored executable functions, such that each executable function corresponds to a feature attribute of the set of feature attributes determining by comparing the trade data with longer time interval and the trade data with shorter time interval, wherein the set of feature attributes includes: (1) a peak shortage function used for determining the peak shortage value; (2) a valley excess function used for determining the valley excess value; (3) a capacity matching function used for determining the capacity matching value; (4) an up-ramping shortage function used for determining the up- ramping shortage value; (5) a down-ramping shortage function used for determining the down-ramping shortage value; (6) a ramping matching function used for determining the ramping matching value; and (7) a cross-market correlation function used for determining the cross-market correlation value”. See El-Hawary, pages 216, 229, 233, 239-240 (discussion of peaks).
As to claim 8, El-Hawary also discloses the limitations of “The system of claim 7, wherein the peak shortage attribute is determined based on an accumulated power deviation between a cleared bid and an executed bid for all common intervals between a peak period and a given peak monitoring period; wherein the valley excess attribute is determined based on the accumulated power deviation between the cleared bid and the executed bid for all common intervals between a valley period and a given valley monitoring period; wherein the capacity matching attribute is determined based on a square root of averaged squared power deviations between the cleared bid and the executed bid for a past 9 day-ahead cycle; wherein the up-ramping shortage attribute is defined based on an accumulated deviations of incremental power changes between the cleared bid and the executed bid for all common intervals between an up-ramping period and a given up-ramping monitoring period; wherein the down-ramping shortage attribute is defined based on the accumulated deviations of incremental power changes between the cleared bid and the executed bid for all common intervals between a down-ramping period and a given down-ramping monitoring period; wherein the ramping matching attribute is determined based on a square root of averaged squared incremental power deviations between the cleared bid and the executed bid for past day-ahead cycle; and wherein the cleared bid is cleared day- ahead bid, the executed bid is average executed real-time bid, or real-time bid to be executed”. See El-Hawary, pages 216, 229, 233, 239-240 (discussion of peaks); pages 222, 228-233, 236-237 & 240 (discussing of “day ahead” prices, “day ahead price forecasting”, charts reflecting day ahead price forecasting).
As to claims 9-10, El-Hawary also discloses the limitations of “The system of claim 1, wherein the trained anomaly trade module is a mathematical model relating the sets of feature attributes to a trade legitimate label, wherein the anomaly trade module is trained by a set of representative trade feature samples, wherein the trade legitimacy label is used to identify a true trade and a type of anomaly trade from multiple anomaly trades” (claim 9) and “The system of claim 9, wherein the anomaly trade module is represented using a multiple-layer feedforward neural network, wherein the feedforward neural network takes the sets of trade feature attributes as inputs, and the trade legitimacy label as outputs” (claim 10). See discussion of neural network training in El-Hawary, e.g., pages 222, 225-226, 228 & 348.
As to claims 11-16, El-Hawary also discloses the limitations of “The system of claim 9, the set of representative trade feature samples include true trade feature samples generated based on actual trade profiles from electricity markets, and labelled anomaly trade feature samples generated based on true trade feature samples” (claim 11), “The system of claim 11, the anomaly trade feature samples are generated using a negative selection procedure and optimized using a genetic algorithm based on true trade feature samples” (claim 12), “The system of claim 12, wherein the negative selection is used to generate a first set of anomaly samples, wherein candidate anomaly samples are randomly generated, and compared with the true trade feature sample set, such that only those samples that do not match any element of the true trade feature sample set are retained” (claim 13), “The system of claim 13, wherein the genetic algorithms is used to generate a second set of anomaly trade feature samples, wherein the crossover operation is applied on the first set of anomaly samples to generate the second set of anomaly samples, wherein the mutation operation is applied to the newly generated second set of anomaly samples to add more stochastic variations” (claim 14), “The system of claim 14, wherein all samples in the first and second sets of anomaly samples are ranked based on its Euclidean distance to the nearest true trade feature sample, and only the top ranked anomaly samples are retained” (claim 15), and “The system of claim 11, the anomaly trade feature sample is labelled with a type of anomaly trade from multiple anomaly trades according to its Chebyshev distance to typical anomaly trade feature samples determined based on pre-defined 4 typical anomaly trade profiles” (claim 16). See disclosures from El-Hawary above pertaining to historical data, financial data; page 219 for “Euclidean distance” and inherent disclosure of Chebyshev distance techniques.
As to claim 17, El-Hawary also discloses the limitations of “The system of claim 1, wherein the detecting of each trade set as either the true trade or the type of anomaly trade from the multiple anomaly trades using the trained anomaly trade module by feeding the feature attributes of the trade set into the trained anomaly trade module as inputs and determining the trade legitimacy label based on the corresponding output of the trained anomaly trade module”. See discussion of trained modules in El-Hawary, e.g., pages 222, 225-226, 228 & 348.
As to claim 18, El-Hawary also discloses the limitations of “The system of claim 1, wherein an output interface in communication with the computer outputs the control command to the controller, the controller receives the control command, wherein an operator associated with the controller implements the control command to adjust the power generation or consumption level of the determined producer or consumer through the generation control system of the producer or the energy management system of the consumer”. See El-Hawary, page 216 (“input-output hidden Markov models”); pages 217, 222-225, 227 (“output layers”, “output nodes”, “output variables”, “output pattern”, “output”).
Prior Art Made of Record
The following prior art made of record and not relied upon is considered pertinent:
Fernandez Martinez, U.S. Pat. 8,688,616 B2 – for discussing similar subject matter to the claims (Title and Abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TIMOTHY T HSIEH whose telephone number is 571-270-3381.  The Examiner can normally be reached on M-F 8am-6pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, RYAN DONLON can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/T.T.H./Examiner, Art Unit 3695
July 19, 2022

/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        7/28/2022